Order entered September 16, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-21-00696-CV
                            No. 05-21-00697-CV

                     DAVID DIAZ, ET AL., Appellants

                                    V.

             SMS FINANCIAL CAP, LLC, ET AL., Appellees

             On Appeal from the 199th Judicial District Court
                          Collin County, Texas
                 Trial Court Cause No. 199-00653-2011

                                   ORDER

     Before the Court is appellant David Diaz’s August 27, 2021 motion to

consolidate these two appeals. We GRANT the motion. We DIRECT the Clerk

of this Court to CONSOLIDATE the appeal designated as appellate cause number

05-21-00697-CV into the appeal designated as appellate cause number 05-21-

00696-CV. We further DIRECT the Clerk of this Court to transfer the clerk’s

record filed in appellate cause number 05-21-00697-CV into appellate cause
number 05-21-00696-CV. Henceforth, all documents filed shall use appellate

cause number 05-21-00696-CV.

      Also before the Court are appellant David Diaz’s September 14, 2021

motion and appellants Scott Fisher and Kristi Fisher’s September 15, 2021 motion

for an extension of time to file their respective briefs on the merits. We GRANT

the motions and extend the deadline to October 18, 2021.



                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE